Citation Nr: 1436574	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-34 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a right wrist disability.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from May 1993 to December 1998.

These matters are on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1999, service connection for a skin rash was denied on the basis that there was no evidence of a current skin rash disability.

2.  Evidence received since the May 1999 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a skin condition.

3.  The Veteran's allergic contact dermatitis and mild atopic dermatitis is as likely as not related to her active service.

4.  A chronic right wrist disorder, currently diagnosed as carpal tunnel syndrome (CTS), was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed CTS was caused or aggravated by her active service.

5.  The preponderance of the evidence indicates that the Veteran's gastrointestinal disability is manifested by no more than moderate IBS with frequent episodes of bowel disturbance with abdominal distress; there is no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation. 


CONCLUSIONS OF LAW

1.  The May 1999 denial of service connection for a skin rash is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for allergic contact dermatitis and mild atopic dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The criteria for a rating in excess of 10 percent for irritable bowel syndrome and gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.  §§ 4.114, Diagnostic Codes 7319, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board is granting the Veteran's request to reopen a previously denied claim for service connection for a skin rash as well as the underlying service claim on the merits.  Such constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

As for the appeal for service connection for a right wrist disability and an increased rating for IBS, prior to the initial denial of the present claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for IBS and service connection for a right wrist disability in notice letters sent in April 2008 and August 2008.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of her claims.  The RO further described what evidence that the Veteran should provide in support of her claims.  She was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board acknowledges that a VA medical examination was not provided with regard to the issue of entitlement to service connection for a right wrist disability, nor was any VA medical opinion obtained to determine the nature and etiology of her right wrist complaints.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

There is a post-service of carpal tunnel syndrome of the right wrist disability.  However, and rather crucially, there is no competent evidence of this disability in service or for many years thereafter.  There is also no evidence of an event or injury resulting in this current disability or indication that this disability may be associated with the Veteran's active service (other than the Veteran's personal testimony).  As she has not presented a prima facie case for service connection for a right wrist disability, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2014 in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of her claimed right wrist disability, to include whether she had any evidence that such symptoms could be related to her service, as well as the nature and severity of her gastrointestinal disability.  No outstanding evidence pertaining to the matters has been identified.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In addition, the Veteran was afforded VA intestines examinations in May 2008, July 2009, and May 2010 and VA Disability Benefits Questionnaire gastrointestinal and esophageal examinations in December 2011 and August 2013, respectively.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  These VA examination reports were comprehensive and adequately addressed the Veteran's gastrointestinal symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last gastrointestinal and esophageal examinations are over two (2) years and one (1) year old, respectively.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's gastrointestinal and esophageal disabilities since the last examinations.  The Veteran has not argued the contrary.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. New and Material Evidence

In May 1999, the RO denied service connection for a skin rash, on the basis that the Veteran did not have a currently diagnosed skin rash.  The Veteran did not appeal this adverse determination, nor did she submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the May 1999 rating decision, newly-received evidence includes a May 2010 VA general medical examination report which reflects evidence that the Veteran had rashes that began during service with current residuals thereof.  She also presented testimony pertaining to how her skin rash condition waxes and wanes as a result of seasonal changes.  This evidence is new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

II. Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A.  Skin Condition

During her personal hearing, the Veteran testified that she had experienced a recurrent skin rash since her active service.  She described in detail on how the rash waxed and waned as a result of seasonal changes.  She intimated that her skin rash was in a quiescent state when she was examined in May 2010.  

In that regard, on VA general medical examination in May 2010, the VA examiner acknowledged the Veteran's in-service treatment of allergic contact dermatitis and mild atopic dermatitis.  She opined that although there were no current rashes visible on examination, "it is evident that she had rashes that [began] in the service, and any current flare....is caused by [or a result of] her service."  The Board interprets this statement as a finding of that there was evidence of a recent but not active skin rash outbreaks.  The examiner essentially determined the Veteran suffered from chronic allergic contact dermatitis and mild atopic dermatitis that had its onset in service.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a skin condition, to include residuals thereof, is granted.  38 C.F.R. § 5107(b) (West 2002).  Service connection for allergic contact dermatitis and mild atopic dermatitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.

B.  Right Wrist

The Veteran is claiming service connection for a right wrist disability that she contends is related to her service.  Specifically, in June 2014, she testified that she fell during service and hyperextended her wrist during basic training which in turn caused carpal tunnel syndrome (CTS).

There is evidence of a current right wrist disability.  Post-service, VA treatment records include a December 2010 primary care note which reflects a diagnosis of CTS.  Thus, as the evidentiary record clearly shows a current sleep disorder, the Board will now consider in-service incurrence.

While the Veteran testified that she went on sick call multiple times due to her right wrist disability, with the exception of an October 1993 clinical note which indicates that the Veteran sustained a bee sting to the right wrist, the STRs are void of any findings, complaints, symptoms, or diagnosis of a right wrist disability.

Post-service, VA treatment records include a September 2008 report which indicates a complaint of right wrist pain, but shows that a nerve conduction study was negative for any signs of CTS or other neurological disorder of the right wrist.  However, in December 2010, the Veteran complained of tingling and numbness of the right wrist and a VA primary care physician diagnosed CTS for which she was prescribed a right wrist splint.  Notably, none of these records relate the Veteran's right wrist disability to her active service.

The Veteran is deemed competent to report that injured her wrist in service and sought treatment for the same.  However, this history is not deemed credible.  Her service treatment records are rather thorough and document her frequent sick call visits for various health problems to include skin rashes, gastrointestinal problems, knee pain, and respiratory problems.  Had she been seen for complaints of wrist pain following a fall, the Board finds that there should be at least entry regarding the same.

Notwithstanding the fact that the record lacks competent and credible evidence of any right wrist disability or impairment during service, which means that element (2) of the Shedden/Caluza analysis is not met, the Board notes that the earliest post-service medical evidence of any relevant findings of impairment of the right wrist is in December 2010.  This is 12 years after separation from active duty service.  There is likewise no persuasive evidence that she has been experiencing a right wrist disability since service.

Service connection for a right wrist disability, based on the theory of direct onset (38 C.F.R. § 3.303(a)) is not established.

Consideration has been given to the Veteran's assertions that she has a right wrist disability that is related to her service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a right wrist disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic and neurological disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as right wrist pain, there is no indication that the Veteran is competent to etiologically link her right wrist disability to her active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating orthopedic or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

III. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Historically, in a May 1999 decision, the RO granted the Veteran's claim for service connection for IBS (manifested by chronic constipation and abdominal/pelvic pain) and assigned a 10 percent rating from December 4, 1998 (date of claim), under Diagnostic Code 7319.  A September 2008 rating decision granted service connection for gastroesophageal reflux disease (GERD) which was combined with the Veteran's service-connected IBS under Diagnostic Code 7319 (irritable colon syndrome).  38 C.F.R. § 4.114.  The issue was then characterized as IBS manifested by chronic constipation and abdominal/pelvic pain and GERD (claimed as acid reflux).

Under Diagnostic Code 7319, a non-compensable (zero percent) rating is warranted for mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is awarded for severe bowel disturbance with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

GERD is rated as analogous to hiatal hernia under Diagnostic Code 7346.  That code provides for a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Diagnostic Code 7346.  The Board again emphasizes that ratings under Diagnostic Codes 7319 and 7346 may not be combined, and that the a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.

Turning to the merits of the claim, on VA intestines examination in May 2008, the Veteran presented with a history of abdominal pain and discomfort.  She reported occasional diarrhea and a bowel movement 1 to 2 times per day.  She used a laxative twice a day.  She treated her condition with over-the-counter (OTC) medication and by watching her diet.  She worked full-time as a correctional officer and missed 10 to 20 days of work in the past year due to IBS.  She complained of occasional vomiting and nausea, but denied having blood in her stool.  On abdominal examination, bowel sounds were normal in the four quadrants which were normal to percussion.  She had pain to palpation in the bilateral lower quadrants; liver and spleen were non palpable.

In a May 2009 statement, the Veteran's father indicated that she complained of severe constipation, weight gain, and severe abdominal pain.

On VA intestines examination in June 2009, the Veteran reported taking OTC and prescription medications without which she experienced constipation and reflux.  She experienced occasional sharp pain in the right lower abdomen twice per day which had lasted for "months."  With medication, she had 3 to 4 bowel movements per day.  She denied any diarrhea and had not been hospitalized or received emergency room for IBS in the last year.  She denied any blood in her stools except with constipation when she did not take her medication.  Her weight was stable.  Over the past year, she missed 3 to 5 days of employment due to her IBS.  On examination, her abdomen was soft, nondistended, and tender to palpation in the right abdomen.  There were decreased bowel sounds.  An X-ray examination of the abdomen was normal.  The impression was IBS with chronic constipation and reflux disease currently symptomatically controlled with medication.

VA treatment records include a September 2009 note which shows that the Veteran reported a change in bowel habit with occasional abdominal bloating.  In April 2010, she denied any change in bowel habits and primarily complained of constipation.  In December 2010, she reported taking laxatives and denied any rectal bleeding, nausea, or vomiting.

On December 2011 VA intestinal conditions DBQ examination, the Veteran presented with symptoms that included constant abdominal distention and chronic constipation with bowel movements twice per week.  She had frequent episodes of bowel disturbance with abdominal distress, without any weight loss.  She had hypoactive bowel sounds in the 4 quadrants that were normal to percussion.  There was no tenderness to palpation in the upper quadrants, but there was tenderness to the lower quadrants.  The liver and spleen were nonpalpable.  The examiner diagnosed IBS with chronic constipation with abdominal pain for which continuous medication was required.  The examiner opined that the Veteran's disability impacted her employment as a correctional officer in that she missed 15 days of work within the past year due to her disability.  Her activities of daily living were impacted due to the fact the Veteran had to watch her diet.

On August 2013 VA esophageal conditions DBQ examination, the examiner diagnosed GERD for which the Veteran took OTC Zantac.  On examination, there was no evidence of an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  GERD had no impact on employment and there was no evidence of functional impairment.

VA treatment records include a September 2013 report which reflects IBS with constipation treated with OTC medications.

In June 2014, the Veteran testified that she experienced abdominal pain, stomach cramps, and constipation for which she took medication, but denied having any diarrhea due to her IBS.  With regard to her GERD, she experienced some acid reflux for which she also took medication.

Based on the evidence of record, and for the reasons set forth below, the Board finds that a rating in excess of 10 percent for IBS is not warranted under any applicable diagnostic code.  The medical evidence of record does not reflect severe bowel disturbance with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, which would warrant a higher 30 percent rating.  There is likewise no evidence that the Veteran's gastrointestinal disorder has resulted in persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  Her GERD is shown to be well-controlled by her medications.  Further, while the Veteran reported occasional diarrhea on May 2008 VA examination, she denied any diarrhea on June 2009 VA examination and did not complain of it on December 2011 VA examination.  During the June 2014 hearing, the Veteran denied having periods of diarrhea.  While the Veteran complained of frequent episodes of bowel disturbance with abdominal distress on December 2011 VA examination, the totality of the evidence fails to support the assignment of a 30 percent rating for the Veteran's gastrointestinal disability at any time during the pendency of the appeal.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran and her father in support of her claim.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. abdominal cramping and constipation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements of the Veteran and her father regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's gastrointestinal disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, although the Veteran has made a claim for the highest rating possible for her gastrointestinal disability, she has not submitted evidence of unemployability, or claimed to be unemployable. Notably, on January 2014 VA examination the examiner opined that the Veteran's GI disorder should not preclude physical or sedentary employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In light of the foregoing, the Veteran's claim for a disability rating in excess of 10 percent for IBS with GERD must be denied. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

New and material evidence having been received, the claim for service connection for a skin condition is reopened.

Service connection for allergic contact dermatitis and mild atopic dermatitis is granted.

Service connection for a right wrist disability is denied.

A rating in excess of 10 percent for IBS with GERD, is denied.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


